Title: From Alexander Hamilton to George Washington, [27–30 December 1795]
From: Hamilton, Alexander
To: Washington, George



Sir
[New York, December 27–30, 1795]

I have the pleasure to send you enclosed two letters one from Young La Fayette the other from his Preceptor. They appear reconciled to some further delay.
I take the liberty to inclose copy of a letter to the Secy of State respecting Mr. Cutting. I do not know upon the whole what sort of a man Mr. Cutting is, and I have heared unfavourable whispers. But as to the particular subject of his ⟨claim⟩ I really think it deserves an indulgent consideration, and that it is expedient & right to favour it to a liberal extent. Some reflections have made me think it adviseable to place the matter under your eye. Neither the Secy of State nor Mr. Cutting will be informed of this.
I wrote you a few lines two or three days ago in answer to your letter concerning Mr. Randolph’s pamphlet.
Yr. very respectful & Affect servt

A Hamilton
The President of the US

